Kelly, J.
A warrant dated November 22, 1968, charged that in the township of Blackman, county of Jackson, plaintiff violated CL 1948, § 750.530 (Stat Ann 1954 Rev § 28.798) and “did then and there * * * by force and violence or by assault or putting in fear, feloniously rob Mrs. Michael J. Kearns while said Ronald B. Brown was not armed.”
On the same day plaintiff was arraigned before Ronald J. Parker, a justice of the peace of Blackman township, demanded a preliminary examination, and requested a ten-day delay. He was released on bond *435and the examination was postponed until December 3,1968.
December 3, 1968, on motion of the prosecuting attorney, the examination was adjourned until December 17,1968, in order to afford time for appointment of counsel to represent plaintiff. Counsel was appointed by the circuit judge of Jackson county on December 4,1968.
The record is not clear as to whether the December 17th adjournment was on motion of the defense, the prosecution, or on the court’s own motion. Plaintiff, however, claims “the prosecuting attorney was granted a further adjournment over the objection of counsel. Said further continuance to be until the newly created District Courts were in operation.”
On December 30,1968, Justice of the Peace Parker notified plaintiff that the case “has been transferred into the new District Court system,” and that the examination would be held at the Jackson county building, Jackson, Michigan, on January 9, 1969.
On January 9, 1969, plaintiff appeared at the Jackson county courthouse before 12th District Judge Lysle B. Hall and demanded a change of venue, which was denied. Plaintiff was again arraigned on the warrant and complaint and the examination was adjourned until January 24, 1969.
Also, on January 9, 1969, plaintiff filed in the Jackson county circuit court his “Complaint for Superintending Control,” requesting that Judge Hall be restrained from proceeding further against plaintiff and that an order be entered quashing the pending criminal proceedings.
By order of February 19,1969, Honorable Gordon W. Britten, Jackson county circuit judge, denied plaintiff the relief sought and dismissed the complaint.
*436Plaintiff appealed, and on March 20, 1969, we granted plaintiff’s application for leave to appeal prior to decision by the Court of Appeals.
The legislature created one district court1 and divided it into class districts. The 12th district is a district of the second class and is composed of the entire county of Jackson, except the city of Jackson.2 The 13th district consists of the city of Jackson as a district of the third class.3
The question presented is one of situs, namely: Did 12th District Judge Hall have authority to conduct the examination in the courthouse in the city of Jackson, which is not geographically a part of the 12th district?
At the time determination was made of that question in the district court and in the Jackson county circuit court, the statute provided:
“In districts of the second class the court shall sit at any county seat within the district, at each city and incorporated village within the district having a population of 3,250 or more except that when 2 or more such cities or incorporated villages are contiguous the court need sit only in the city having the greater population and at such other places as the judges of the district determine.” MCLA 1969 Cum Supp § 600.8251(2) (Stat Ann 1969 Cum Supp § 27A.8251[2]).
Subsequent to our March 20, 1969 grant of application to appeal prior to decision by the Court of Appeals, the legislature amended the above-quoted enactment by adding thereto the following:
*437“If the district does not contain any city, then the foregoing provisions of this subsection shall not apply to such district, and in such a district the court shall sit at the county seat of its district control unit situated outside the district. * * * Whenever the court sits at a county seat situated outside the district pursuant to the provisions of this subsection, it shall exercise the same powers, jurisdiction and venue as if sitting within the district.” PA 1969, No 6, effective April 19, 1969.
Denying plaintiff the relief he sought, Judge Britten stated that the mandatory words were confined to the first part of the section of the statute that referred to the existence of a county seat, or a city or incorporated village of a population of 3,250 within the district; that there was no such mandatory location within the district; that the words “and at such other places as the judges of the district determine” gave the judges the right to select the place for holding court where it would best serve the people; that because there was suitable space available in the Jackson county courthouse, located not only in the center of Jackson county but, also, in the center of the 12th district, not only did Judge Hall have the right to proceed as he did hut it would have been an abuse of discretion to have proceeded otherwise.
In his brief concluding with “plaintiff prays that he he discharged from custody,” plaintiff states:
“The county seat for the county of Jackson is Jackson, Michigan, and is within the 13th District, in spite of the fact that it is entirely surrounded by the 12th District. Further, there are no cities or incorporated villages within the 12th District having a population of 3,250 or more. The judges of the 12th District, prior to the legislative amendment *438to Stat Ann (1969 Cum Supp) § 27A.8251(2)  (PA 1969, No 6) could have decided on other places of holding court. However, these should have been within the 12th District. To have provided otherwise would have permitted the district judges of the 12th District to enter an order that they would for an indefinite period sit at Boyne Mountain or anywhere else in Michigan. * * *
“Stat Ann (1969 Cum Supp) § 27A.8251(2) mentioned specific places i.e. county seat within the district, cities and villages of 3,250 within the district followed then by a general clause. That general clause, if one is to follow sound rules of statutory construction, should have been interpreted to mean ‘at such other places (within the district) as the judges of the district determine.’ * * *
“The legislature’s special enactment of an amendment to Stat Ann (1969 Cum Supp) § 27A.8251(2) (PA 1969, No 6) is a sufficient showing that the 12th District Court could not sit in the Jackson county courthouse. To consider otherwise would be to hold that the legislature had merely passed a repetitive piece of legislation. It is quite apparent that the legislature had provided that certain judges could not sit in the courthouse and seeing the ‘error of their way’ moved to correct the same. * * *
“The legislature’s amendment to Stat Ann (1969 Cum Supp) § 27A.8251(2) (PA 1969, No 6) does not cure the problems associated with the instant case. It is well established that a new law should be prospective and not retrospective in its operation and that the legislature is presumed to have intended statutes to operate prospectively and not retrospectively.”
Defendants’ opposite interpretation of legislative intent is disclosed by the following:
“The city of Jackson in a strict literal sense is located ‘within’ the 12th District only in that it is *439surrounded by the 12th District. There is no claim that this, in and of itself, is sufficient to justify establishment of the 12th District court in the city of Jackson, but it would appear to be sufficient to make the determination of the judges of the court to locate their court in the courthouse in the city of Jackson a reasonable determination. This is particularly true where there is no other available location nor any location more quickly and reasonably available from all parts of the county. * * *
“Section 8251(2) of the district court act uses the phrase ‘within the district’ in referring to county seats and in referring to cities and incorporated villages in specifying that the court is to be established in such locations, but the phrase is significantly omitted from that portion of the statute permitting the court to sit ‘* * * at such other places as the judges of the district determine’. Clearly, the determination of the judges of the 12th District to sit in the courthouse in the county of Jackson and the entry of their order to that effect is authorized by any reasonable construction of this statute, which does not say that the court may sit ‘# * * at such other places within the district as the judges of the district determine’ but rather clearly states that the court is to sit ‘* * * at such other places as the judges of the district determine.’ ”
Defendants, referring to the amendment to the statute state that it “bespeaks the reasonableness of the district court’s actions. And after all, isn’t that what we’re really arguing about — the reasonableness of the interpretation of the statute? Appellant is arguing that his interpretation of unamended Stat Ann 1969 Cum Supp § 27A.8251(2) is more reasonable than the appellees’ interpretation, yet the appellees’ interpretation is subsequently justified and re-affirmed by legislative enactment. What better proof could there be as to the soundness of an interpretation?”
*440The district court act by § 8311 (MCLA 1969 Cum Supp § 600.8311; Stat Ann 1969 Cum Supp § 27 A-.8311) established the criminal jurisdiction of the district courts in the following language:
“The district court shall have jurisdiction of all misdemeanors including those heretofore not cognizable by abolished courts, and ordinance and charter violations and of preliminary examinations in all felony cases, including fixing of bail and accepting bond.”
By a separate section of the act, § 8312, subd (2), the criminal venue in district courts was established:
“(2) In districts of the second class venue in criminal actions for violations of state law and all city, village or township ordinances shall be in the district where the violation took place.” (MCLA 1969 Cum Supp § 600.8312; Stat Ann 1969 Cum Supp § 27A.8312).
From the above it is apparent that the district court had jurisdiction of the criminal subject matter. Having so acquired jurisdiction, the court could not be divested of its jurisdiction by a motion for change of venue. Such motion is directed to the discretion of the court. See People v. Burns (1928), 242 Mich 345.
We find that the trial judge did not abuse his discretion in denying the motion.
Neither can plaintiff Brown avoid these criminal proceedings by alleging that the court was improperly sitting in the wrong district. See PA 1968, No 154, § 8251.5 Jurisdiction, having been so vested by statute, is not dislodged by the fact that an action is commenced in that court while the court is sitting *441in a county seat which itself comprises a district of the third class.
A fair reading of § 8251, subd (2), especially the conjunctive phrase “and at such other places as the judges of the district determine”, discloses a liberal legislative design permitting the selection of a suitable courthouse by the district judges which would best serve the people. We cannot read into this section, either in terms of legislative intent or judicial administration, the absolute requirement that the court sit only within its district. Our interpretation of this legislative intent is buttressed by the subsequent pronouncement of the legislature. See PA 1969, No 6, amending PA 1968, No 154, § 8251, subd (2).6
We approve 12th District Judge Lysle G. Hall’s refusal of plaintiff’s motion for change of venue, and affirm Jackson county Circuit Judge Gordon W. Britten’s order dismissing plaintiff’s complaint.
No costs, a public question being involved.
T. E. Brennan, C. J., and Dethmers, Black, T. M. Kavanagh, Adams, and T. G. Kavanagh, JJ., concurred with Kelly, J.

 PA 1968, No 154 (MCLA 1969 Cum Supp § 600.8101, et seq.; Stat Ann 1969 Cum Supp § 27A.8101, et seq.)


 MCLA 1969 Cum Supp § 600.8119(1); Stat Ann 1969 Cum Supp § 27A.8119(1).


 MCLA 1969 Cum Supp § 600.8119(2); Stat Ann 1969 Cum Supp § 27A.8119(2).


 MCLA 1969 Cum. Supp § 600.8251 (Stat Ann. 1969 Cum Supp § 27A.8251).


 Stat Ann 1970 Cum Supp § 27A.8251(2).